Citation Nr: 9917008	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-00 38A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a September 1996 RO rating decision that denied 
the veteran's claim of service connection for residuals of 
frozen feet.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
decision has been obtained by the RO.

2.  The veteran has residual neuropathy resulting from frozen 
feet sustained in service.


CONCLUSION OF LAW

The grant of service connection is warranted for residual 
neuropathy resulting from frozen feet incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records show that he was deployed in 
the European, African, Mediterranean Theatre of Operations on 
August 24, 1944, and served overseas for one year, four 
months and 16 days.  They also show that he served as a squad 
leader in an infantry unit and was in charge of a heavy 30 
caliber machine gun crew in the European Theatre of 
Operations.  They further show that he was awarded the Combat 
Infantryman Badge and did not receive any wounds in service.

In April 1996 the veteran filed a claim of service connection 
for frostbite of his feet.  He said that he had been 
hospitalized in service for three months due to this injury 
and that his military records would verify this.

In May 1996 the RO informed the veteran that there was a 
possibility that his service medical records had been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) several years earlier.  Accordingly, the RO requested 
that the veteran complete an enclosed form which would allow 
it to search alternate sources for records.  The veteran 
completed this form in May 1996 and indicated on this form 
that he had been treated for frostbite and for wounds to his 
right leg from November 1943 to January 1944.  He also 
indicated that he had originally been treated at an aid 
station before being transferred to England for treatment.

Also in May 1996 the veteran submitted what appears to be a 
newspaper article which he said is from 1943.  According to 
this article, the veteran's parents had been informed by the 
War department that the veteran had been wounded in action in 
France in November and was in a hospital in France.

At a VA examination in May 1996, the veteran complained of 
bilateral foot pain.  He said that he had been hospitalized 
in service for three months due to severe frostbite and also 
experienced a shrapnel injury to his right ankle.  The 
veteran also said that he has had foot pain and hyperesthesia 
ever since his 1943 hospitalization.  He was diagnosed as 
having history of sharp frostbite with residual neuropathy.

In an August 1996 administrative decision, the RO determined 
that the veteran's service medical records were unavailable 
and that all possible sources for locating the records had 
been exhausted.

In a November 1996 Senatorial letter, the veteran said that 
he spent three months in hospitals in France and England for 
frostbite of his feet and a shrapnel injury above his right 
ankle.  He said that he could have filled out some paperwork 
in this regard at his discharge, but that he just wanted to 
get his discharge.  He said that he spent 18 months of his 
service overseas in France, Germany and Austria.  He said 
that after his service discharge he had to give up a job due 
to swelling of his feet.  He also said that he had been 
taking blood thinner for years because of poor circulation in 
his feet and legs.  

In November 1996 the NPRC again informed the RO that the 
veteran's service medical records were not on file and that 
any such records may have been destroyed in a fire in 1973.  
The NPRC also noted that searches had been made for sick 
reports and morning reports from the veteran's unit (from 
November to December 1943 and from January and February 
1944), but that no remarks were found.

At a hearing held before a member of the Board in Washington, 
D.C., in April 1999, the veteran testified that he and his 
unit had been assigned to help liberate a paratrooper outfit 
that had been enclosed by Germans in Bastogne and that the 
weather was cold and snowy.  He said that he had gone to 
sleep for the night in an artillery shell hole in the ground 
and when he awoke he was covered with snow.  He said that he 
was unable to stand up and was taken to an aid station and 
then to a hospital in France for two or three weeks.  He said 
that he was subsequently taken to a hospital in England where 
he stayed for three months.  He said that he was never 
awarded a Purple Heart, but that he could live without it.  
He said that his first gunner had been awarded a Silver Star 
for something that he was responsible for.  He said that he 
did not receive any further treatment for frostbite until 
after he got out of service.  He said that at the time of his 
service discharge he was given the opportunity to fill out 
some papers related to his injuries, but that he mistakenly 
said that he just wanted his discharge.  He said that during 
the first year after service he worked in a wash house, but 
because the water on the ground made his feet hurt and turn 
pink, he was taken out and put "on a dryer".  He said that 
he had sought medical attention from his family doctor for 
his feet at that time and had been given lotion.  He also 
said that this doctor had given him blood thinner for years 
to help with his circulation which he still took.  He said 
that he did not know if his family doctor was living or not, 
and was presently under the care of a different physician for 
his feet.  He said that his feet bothered him the most in the 
summer months.


II.  Legal Analysis

The veteran's claim of service connection for residuals of 
frozen feet is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991) in that it is plausible and 
capable of substantiation.  All relevant facts have been 
properly developed to the extent possible and no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  In this regard, the veteran's service 
medical records are unavailable and are presumed destroyed in 
a 1973 fire at the NPRC.  Several attempts to obtain such 
records from alternate sources have been unsuccessful.  Where 
service medical records are missing, VA's duty to assist the 
veteran, to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993); citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In the case of a veteran who engaged with the enemy in active 
service during a period of war, VA shall accept as sufficient 
proof of any disease or injury alleged to have been incurred 
by such service satisfactory lay or other evidence of service 
incurrence of such injury or disease, if consistent with the 
circumstances conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence in such service, and to resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The evidence in this case is sufficient to show that the 
veteran engaged in combat with the enemy.  Moreover, his 
claim of incurring frostbite while on a mission to liberate a 
unit surrounded by the enemy is consistent with the 
circumstances of his service.  Supportive evidence includes 
the veteran's unit assignment in the European Theatre of 
Operations, his military occupational specialty of a squad 
leader of a heavy 30 caliber machine gun crew, and his 
receipt of the Combat Infantry Badge.  Furthermore, his 
contention of receiving hospital treatment in France in 
November is consistent with a newspaper article that notes 
that his parents had been informed by the War department that 
he had been wounded in action in November in France, and had 
received treatment at a hospital in France.  Although his 
contention that the incident occurred in 1943 is inconsistent 
with his service records which show that he was not deployed 
overseas until August 1944, such an inconsistency is entirely 
understandable in light of the many decades that have passed 
since the veteran's service, and it does not diminish his 
credibility. 

Notwithstanding the above favorable evidence as to the 
incurrence of a frostbite injury in combat, a reasonable 
doubt has been raised as to such an injury in light of the 
veteran's separation record which shows that he did not 
receive any wounds in service and in view of the fact that he 
was not awarded the Purple Heart.  However, since reasonable 
doubt will be resolved in the veteran's favor, it will be 
accepted that the veteran did indeed sustain a frostbite 
injury to his feet in service while in combat.  38 U.S.C.A. 
§§ 1154(b), 5107(b).

The veteran further contends that he began receiving 
treatment for residuals of frostbite right after service and 
continues to seek medical attention for such residuals today.  
While there are no medical records of such treatment on file, 
the veteran was diagnosed by a VA examiner in May 1996 as 
having history of sharp frostbite with residual neuropathy.  

As a combat veteran, the veteran's report of experiencing 
frostbite in service  is accepted as fact.  This fact, when 
coupled with medical evidence linking a finding of residual 
neuropathy to the veteran's history of frostbite in service, 
supports the grant of service connection for residuals of 
frozen feet.


ORDER

Service connection for residuals of frozen feet is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

